              Case 1:21-cv-00360-KBJ Document 25-1 Filed 05/19/21 Page 1 of 23




                           UNITED STATES DISTRICT COURT                              Style Definition: Comment Text
                           FOR THE DISTRICT OF COLUMBIA


CLIFFY CARE LANDSCAPING LLC
15837 S. Mahaffie Street
Olathe, KS 66062,

KININ, INC.
1104 Camino Del Mar #101
Del Mar, CA 92104,
                                            Civil Action No. 1:21-cv-360-KBJ         Deleted: Case No._______________________ ¶
RAINTREE MEDICAL AND                                                                 ¶
                                                                                     ¶
CHIROPRACTIC CENTER LLC                     (Consolidated with Case Nos. 21-cv-622   ¶
931 SW Lemans Ln,                           and 21-cv-658)
Lee’s Summit, MO 64082, and
                                            CONSOLIDATED AMENDED
RODROCK CHIROPRACTIC PA                     CLASS ACTION COMPLAINT
412 Ames St,
Baldwin City, KS 66006,                     DEMAND FOR JURY TRIAL

on behalf of themselves and all others      Assign Date: 2/09/2021                   Deleted: itself
similarly situated,                         Description: Antitrust – Class Action
                                                                                     Deleted:                Plaintiff,¶
                  Plaintiffs,                                                        ¶
v.

FACEBOOK, INC.
1601 Willow Road
Menlo Park, CA 94025,

GOOGLE LLC
1600 Amphitheatre Parkway
Mountain View, CA 94043,

and

ALPHABET INC.
1600 Amphitheatre Parkway
Mountain View, CA 94043

                  Defendants.                                                        Deleted: ¶
                                                                                     ¶
                                                                                                                        Case 1:21-cv-00360-KBJ Document 25-1 Filed 05/19/21 Page 2 of 23




                                                                            Plaintiffs, individually and on behalf of a Class of all those similarly situated, bring this                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Deleted: Plaintiff
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Deleted: brings
consolidated amended class action complaint for equitable relief and treble damages against                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Deleted: FACEBOOK, INC. (“Facebook”),
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Deleted: and
Defendants, GOOGLE LLC, ALPHABET INC. (collectively, “Google”) and FACEBOOK, INC.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Deleted: alleges

(“Facebook”) for violation of the Sherman Antitrust Act, 15 U.S.C. § 1, and allege as follows:                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Formatted: Font color: Auto
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Deleted: ¶
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ¶
I.                                                                          NATURE OF THIS ACTION                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Formatted: Heading 1

                                                                            1.                                         This year alone, online advertisers will spend about $132 billion on online display                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Formatted: Font: Not Bold
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Deleted: In 2019, spending in the United States on digital,
advertising, in which images, banners, or videos are placed on websites and mobile applications                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          online advertising reached $129.34 billion, exceeding for the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         first time the total spent in the U.S. on all forms of traditional
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         print, radio, television and billboard advertising. In 2021,
in real time and viewed by end users. Nearly all (about 86%) of this online display advertising                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          digital ad spending in the U.S. is expected to reach $198
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         billion, about a third of which, or $66.2 billion, will be spent
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         on search advertising, in which
will be bought and sold electronically at high speeds through centralized trading venues called
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Deleted: target search engine users searching for a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         particular product or service and pay to have ads placed next
“exchanges.” The overwhelming majority of exchange traded ads are placed through auctions                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                to the search results. This audience is composed mostly of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         users of Google, which has an 88% share of search queries in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         the U.S. and a 92% share of search queries worldwide. The
conducted by defendant Google, which serves tens of billions of exchange traded ads to billions                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          remaining U.S. digital ad
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Deleted: , or
of individual users daily. According to Google, the auction bidding process is “a fair way to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Deleted: , will be spent

select the ads that will appear.” Supposedly, everyone benefits from an auction because it                                                                                                                                                                                               2                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Deleted: advertisers place
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Deleted: likely to be
“ranks ads based on bids, campaign goals, and quality score ….” 3                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Deleted: the advertiser’s target audience. ¶
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         About
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Deleted: %
                                                                            .                                          oogle, however, is not a fair and impartial auctioneer. ince at least eptember , under a confidential written agreement between acebook and oogle, defendants conspired and agreed that oogle would provide acebook with superior, information about bid requests received by   oogle’s exchange in order to help acebook achieve a minimum win rate for the bid responses it submits on behalf of its advertising customers. n other words, oogle and acebook conspired to rig the auctions. ogether, defendants broker for most advertisers that submit bid responses for exchange traded open display space, all the while claiming to be one another’s most significant rival and competitor in that market. acebook’s agreement with oogle, its possession of superior information about bid requests, and its win rate commitment were not known to other

advertisers that submitted bid responses to oogle’s exchange in competition with advertisers represented by acebook.




                                                                            3.                                         Defendants’ conspiracy was motivated by Facebook’s desire for an unfair
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Deleted: today’s
competitive advantage as a participant in Google’s exchange auctions. It was also motivated by                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Deleted: known as
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Deleted: Beginning in 2005, the rise of electronic ad
Google’s anticompetitive animus to ensure Facebook’s loyalty as an advertisers’ broker of                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                trading, known as “programmatic advertising,” has
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         transformed advertising from a relationship business to a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         commodity business, with publishers1 and advertisers
exchange traded ads by unfairly favoring Facebook in Google’s auctions. By entering into the                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             transacting with each other in an electronic spot market.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Google’s advertising
September 2018 agreement, which was codenamed “Jedi Blue” by Google insiders, defendants                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Deleted: alone trades ad spaces targeted to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Deleted: and processes tens of billions of targeted ads
secretly chose to give Facebook advantages over other bidders rather than conduct a fair and                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Deleted: ¶
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         With enormous audiences, a huge inventory of content, and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         the advantages of network effects and technological prowess,
      2
        From “Google Ads Help,” available at: https://support.google.com/google-                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Deleted: Facebook, and Amazon control about 79% of non-
ads/answer/2996564?hl=en#:~:text=Why%20do%20we%20use%20an,publishers%2C%20and%20users%20all%20                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           search digital advertising. Facebook’s 2.8 billion monthly
benefit.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 users and Google’s 1.8 billion Gmail account holders—
      3
        Id.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              together with their identities, search and browsing histories,
      6
        A “bid response” is a bid submitted on behalf of an advertiser in response to a “bid request,” a real-time                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       spending habits, social connections, and locations—endow ...
notification by a publisher that display space is available for purchase.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Deleted: large proportion of open display                       ...

                                                                                                                                                                                                                                                                                                                                                                                                                                                                    2
                Case 1:21-cv-00360-KBJ Document 25-1 Filed 05/19/21 Page 3 of 23




impartial auction. And by sharing information with Facebook that was not made available to

other open display brokers and intermediaries, Google chose to eliminate competition between it

and Facebook in the brokering of open display advertising, rather than compete on the merits for

the business of advertisers.

       4.      The Jedi Blue agreement restrains trade and injures competition because it (i) rigs

the bidding in Google auctions in favor of Facebook, and (ii) inflates the bid responses of other

participants that bid and win against Facebook. Moreover, because the agreement calls for

Google to cede some or all of its competitive informational advantage to Facebook, it allocates

among defendants the advertisers that were already affiliated with each defendant’s brokering

services, further blocking competition between defendants.

       5.      Plaintiffs, like other class members, submitted winning bid responses to Google’s

auction through brokers other than Facebook and were not aware of the Jedi Blue agreement or

the bidding advantages and other favoritism enjoyed by Facebook.

       6.      Defendants’ conspiracy and agreement to collude rather than compete violates

Section 1 of the Sherman Act, 15 U.S.C. § 1, and has caused and will continue to cause injury to

competition and to plaintiffs and all other similarly situated advertisers that bid through Google’s   Deleted: economic harm
                                                                                                       Deleted: Plaintiff
exchange using any non-Facebook ad network, bid manager, ad agent, or exchange. Plaintiffs             Deleted: Open Bidding program through
                                                                                                       Deleted: FAN
seek appropriate equitable relief and damages through this action.
                                                                                                       Deleted: demand-side platform, including Google Ads and
                                                                                                       GDN, for which Plaintiff seeks
III.   JURISDICTION AND VENUE                                                                          Deleted: II

       7.      This Court has original jurisdiction over plaintiffs’ federal antitrust claims, which   Deleted: Plaintiff’s


arise under Sections 1 and 15 of the Sherman Act, 15 U.S.C. §§ 1, 15, and Sections 4 and 16 of         Deleted: . The Court also has diversity jurisdiction over this
                                                                                                       action under the Class Action Fairness Act of 2005, 28
the Clayton Act, 15 U.S.C. §§ 15 and 26 and has subject matter jurisdiction over Sherman Act           U.S.C. § 1332(d), because at least one class member is of
                                                                                                       diverse citizenship from Defendants, there are more than 100
                                                                                                       class members nationally, and the aggregate amount in
claims pursuant to 28 U.S.C. §§ 1331 & 1337.                                                           controversy exceeds $5,000,000. This Court also
                                                                                                       Formatted: Font color: Auto

                                                 3
                 Case 1:21-cv-00360-KBJ Document 25-1 Filed 05/19/21 Page 4 of 23




        8.      This Court has personal jurisdiction over defendants, which are found and transact    Deleted: Defendants


business in this district.

        9.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b), (c), and (d)        Deleted: The
                                                                                                      Deleted: District
because during the Class Period (defined below), defendants resided, transacted business, and         Deleted: Defendants

had agents in this district.

        10.     Defendants’ acts were within the flow of, were intended to have, and did have a       Formatted: Font color: Auto

substantial effect on interstate commerce in the United States.                                       Deleted: the
                                                                                                      Deleted: of
IV.     PARTIES                                                                                       Deleted: III

        A.      Plaintiffs

        11.     Plaintiff, Cliffy Care Landscaping LLC, is a limited liability company in good          Deleted: ¶
                                                                                                        Plaintiff
standing, registered in the state of Kansas, with a principal place of business at 15837 S.

Mahaffie Street, Olathe, Kansas, 66062. Plaintiff Cliffy Care Landscaping LLC purchased                 Deleted: Plaintiff


display advertising through Google Ads between September 2018 and the present.

        12.     Plaintiff, Kinin, Inc., is a corporation in good standing, organized under the laws

of Delaware and registered in California, with a principal place of business at 1104 Camino Del

Mar #101, Del Mar, California, 92104. Plaintiff Kinin, Inc. purchased display advertising

through Google Ads between September 2018 and the present.

        13.     Plaintiff, Raintree Medical and Chiropractic Center LLC, is a limited liability

company in good standing, registered in Missouri, with a principal place of business at 931 SW

Lemans Lane, Lee’s Summit, Missouri, 64082. Plaintiff Raintree Medical and Chiropractic

Center LLC purchased display advertising through Google Ads between September 2018 and the

present.




                                                  4
                Case 1:21-cv-00360-KBJ Document 25-1 Filed 05/19/21 Page 5 of 23




       14.     Plaintiff, Rodrock Chiropractic PA, is a professional association company in good

standing, registered in the state of Kansas, with a principal place of business at 412 Ames Street,

Baldwin City, Kansas, 66006. Plaintiff Rodrock Chiropractic PA purchased display advertising

through Google Ads between September 2018 and the present.

       B.      Defendants

       15.     Defendant, Facebook, Inc., is a publicly traded company, organized under the           Deleted: , for-profit


laws of Delaware with its principal place of business at 1601 Willow Road, Menlo Park,

California, 94025 and maintains a substantial presence in this judicial district including its

offices at 575 Seventh St. NW, Washington, D.C. Facebook’s principal business provides

personal social network services to approximately 3 billion people throughout the world through

control of its network, known internally as “Facebook Blue.”

       16.     Defendant, Google LLC, is a limited liability company organized under the laws

of Delaware with its principal place of business at 1600 Amphitheatre Parkway, Mountain View,

California maintains a substantial presence in this judicial district including its offices at 25     Deleted: .


Massachusetts Ave, NW, Washington, D.C., 20004. Google LLC is a wholly owned and

controlled subsidiary of XXVI Holdings Inc., which is a subsidiary of defendant, Alphabet Inc.        Deleted: Holding
                                                                                                      Deleted: Defendant
       17.     Defendant, Alphabet Inc., is a publicly traded company organized under the laws        Deleted: , for-profit

of Delaware with its principal place of business at 1600 Amphitheatre Parkway, Mountain View,

California, 94043 and maintains a substantial presence in this judicial district. Alphabet owns       Deleted: . Google LLC is a wholly owned subsidiary of
                                                                                                      Alphabet…
and controls Google.

       18.     Defendants, Google LLC and Alphabet Inc., are collectively referred to herein as

“Google.” Google is a technology company that provides internet-related services and products,




                                                   5
                Case 1:21-cv-00360-KBJ Document 25-1 Filed 05/19/21 Page 6 of 23




including online advertising technologies, the world’s most dominant search engine, the world’s

largest auctioneer of exchange traded ads, and the world’s most visited website, YouTube.

       19.     Defendants’ conduct was authorized, ordered, or performed by their directors,

officers, managers, agents, employees, or representatives in the course of their employment and        Formatted: Font color: Auto

while actively engaged in the management of defendants’ affairs.                                       Deleted: Defendants’
                                                                                                       Formatted: Font color: Auto
       20.     Defendants, through their subsidiaries, divisions, affiliates, and agents, operated

as a single unified entity with each acting as the alter ego, agent, or joint venturer of or for the   Deleted: -


other regarding the acts, violations, and common course of conduct alleged herein and under the        Deleted: with respect to
                                                                                                       Formatted: Font color: Auto
authority and apparent authority of parent entities, principals and controlling parties.
                                                                                                       Formatted: Font color: Auto


V.     NON-PARTY CO-CONSPIRATORS                                                                       Deleted: IV

       21.     Various other persons not named as defendants have participated as co-

conspirators or joint venturers with defendants and have made contracts, performed acts, and

made statements in furtherance of defendants’ conspiracy. The defendants are jointly and

severally liable for the acts of such persons whether named or not named as defendants in this

complaint.

VI.    CLASS ALLEGATIONS                                                                               Deleted:


       22.     Plaintiffs bring this action on behalf of themselves and as a class action under        Deleted: Plaintiff brings
                                                                                                       Deleted: itself
Rules 23(a), (b)(2) and (b)(3) of the Federal Rules of Civil Procedure on behalf of the members

of the following class:                                                                                Deleted: Class


               All persons who purchased open display advertising space through                            Deleted: digital
               an ad broker, ad network, exchange, or other entity not owned or                            Deleted: Google Ads, Amazon DSP
               controlled by Facebook to reach consumers in the United States                              Deleted: non-
               between September 2018 and the present (the “Class Period”).                                Deleted: demand-side platform
                                                                                                           Deleted: (“




                                                   6
                 Case 1:21-cv-00360-KBJ Document 25-1 Filed 05/19/21 Page 7 of 23




         Specifically excluded from this class are the defendants; the officers, directors or          Deleted: Class
                                                                                                       Deleted: Defendants
employees of any defendant; any entity in which any defendant has a controlling interest; and          Deleted: Defendant
                                                                                                       Deleted: Defendant
any affiliate, legal representative, heir or assign of any defendant. Also excluded from this Class
                                                                                                       Deleted: Defendant

are any federal, state or local governmental entities, any judicial officer presiding over this

action and the members of his/her immediate family and judicial staff, and any juror assigned to

this action. Further excluded from this class are any bidding advertisers not injured as a result of

defendants’ antitrust violation.

         23.    Class Identity/Ascertainability: The class is readily identifiable and is one for      Deleted: Class


which records should exist. For example, defendants have agreed to exchange aggregate data to

validate billable display ad placements by Facebook, and Google should maintain records of the

participants, bids, and outcomes of the auctions it conducts.

         24.    Numerosity: Due to the nature of the trade and commerce involved, plaintiffs           Deleted: Plaintiff believes


believe there are thousands of class members as above described, the exact number and their            Deleted: Class


identities being known to defendants and their co-conspirators.                                        Deleted: Defendants
                                                                                                       Deleted: Co
         25.    Typicality: Plaintiffs’ claims are typical of the claims of the members of the class   Deleted: Plaintiff’s
                                                                                                       Deleted: Class
because plaintiffs purchased display advertising directly from one or more of the defendants or
                                                                                                       Deleted: Plaintiff,

their co-conspirators, and therefore Plaintiffs’ claims arise from the same common course of           Deleted: Defendants
                                                                                                       Deleted: Plaintiff’s
conduct giving rise to the claims of the members of the class, and the relief sought is common to      Formatted: Font color: Auto
                                                                                                       Deleted: Class
the class.                                                                                             Deleted: Class

         26.    The facts of this case are the same for all members of the class in that defendants’   Formatted: Font color: Auto
                                                                                                       Formatted: Font color: Auto
conduct, conspiring and agreeing to restrain competition, was the same for all members of the
                                                                                                       Deleted: Defendants’

class.                                                                                                 Formatted: Font color: Auto
                                                                                                       Deleted: in




                                                   7
                Case 1:21-cv-00360-KBJ Document 25-1 Filed 05/19/21 Page 8 of 23




       27.     The same legal standards govern resolution of each claim set forth below for all

members of the class and across each of the class member’s individual claims. If defendants are   Deleted: Defendants


liable to one member of the class, defendants are liable to all members of the class.             Deleted: Defendants


       28.     Because the claims of each member of the class have a common origin and share      Deleted: Class


a common basis in terms of defendant’s systematic misconduct, there are common questions of       Deleted: Defendant’s


fact and law which exist and which are susceptible to common answers as to each Class member

under Federal Rule of Civil Procedure 23(a)(2), and which predominate over any questions          Formatted: Font color: Auto

affecting only individual members under Federal Rule of Civil Procedure 23(b).

       29.      Commonality: There are questions of law and fact common to the class,             Deleted: Class


including, but not limited to:

                   a. Whether, in or around September 2018, defendants entered into a written           Deleted: Defendants
                                                                                                        Deleted: conspiracy and
                       agreement wherein Facebook would receive valuable information that               Deleted: to cooperate in the

                       other bidders did not receive, including superior information about the

                       advertising opportunity and the end user;

                   b. Whether Google conducted competitive or anticompetitive open display

                       auctions during the Class Period;                                                Deleted: advertising market rather than compete


                   c. Whether defendants’ agreement allocated advertising customers between             Deleted: Defendants’


                       them;

                   d. Whether Facebook agreed to and did submit bid responses to Google’s               Deleted: <#>Whether Defendants’ agreement
                                                                                                        allocated market segments in the ad tech stack
                                                                                                        between them;¶
                       auctions sufficient to win a minimum percentage of auctions;                     Whether Google entered into an agreement with
                                                                                                        Facebook for …
                   e. Whether Facebook agreed to submit and did submit bid requests that                Deleted: <#>fixed
                                                                                                        Deleted: <#>Google’s
                       would ensure a minimum dollar amount spent by its advertisers for ads
                                                                                                        Deleted: was granted preferences not granted to
                                                                                                        other bidders in…
                       traded on Google’s exchange;                                                     Deleted: auctions



                                                 8
                Case 1:21-cv-00360-KBJ Document 25-1 Filed 05/19/21 Page 9 of 23




                    f. Whether Facebook’s possession of superior information bearing on the                    Deleted: Whether Defendants’

                        advertising opportunity was known to other bidders in Google’s auctions;

                    g. Whether defendants’ agreement unreasonably restrained trade and thereby          Formatted: Font color: Auto

                        violated Section 1 of the Sherman Act, 15 U.S.C. § 1;

                    h. Whether defendants’ violation was a cause of injury-in-fact to plaintiffs               Deleted: Defendants’
                                                                                                               Deleted: Plaintiff
                        and the class members and whether such injury constituted antitrust injury;

                    i. The appropriate measure and quantum of aggregate damages suffered by

                        the class caused by defendants’ violation; and                                         Deleted: Defendants’
                                                                                                               Deleted: ,
                    j. Whether defendants should be permanently enjoined from engaging in the                  Deleted: Defendants

                        same or similar concerted action or agreement in the future.                    Formatted: Font color: Auto

        30.     Predominance: These and other common questions of law or fact predominate

over any questions affecting only individual members of the class.                                      Formatted: Font color: Auto
                                                                                                        Deleted: Class
        31.     Adequacy: Plaintiffs will fairly and adequately protect the interests of the class in   Deleted: Plaintiff
                                                                                                        Deleted: Class
that Plaintiffs’ interests are aligned with, and not antagonistic to, those of the other members of
                                                                                                        Formatted: Font color: Auto
the class. Plaintiffs have retained counsel competent and experienced in the prosecution of the         Deleted: Plaintiff’s interest
                                                                                                        Formatted: Font color: Auto
class actions and antitrust litigation to represent itself and the class.                               Deleted: Class and Plaintiff has
                                                                                                        Deleted: Class
        32.     Superiority and Manageability: A class action is superior to other available

methods for the fair and efficient adjudication of this controversy since individual joinder of all

damaged class members is impractical. Prosecution as a class action will eliminate the                  Deleted: Class


possibility of repetitious litigation. The damages suffered by individual class members are             Deleted: Class


relatively small, given the expense and burden of individual prosecution of the claims asserted in      Formatted: Font color: Auto

this litigation and class members’ interests in individually controlling the prosecution of separate    Deleted: Class


actions are de minimis and impracticable and it is desirable to concentrate litigation of these         Deleted: is
                                                                                                        Deleted: .


                                                    9
               Case 1:21-cv-00360-KBJ Document 25-1 Filed 05/19/21 Page 10 of 23




claims this forum. Absent a class action, it would not be feasible for class members to seek          Deleted: Class


redress for the violations of law herein alleged. Further, individual litigation presents the

potential for inconsistent or contradictory judgments and would greatly magnify the delay and

expense to all parties and to the court system. There are no known or apparent likely difficulties    Deleted: The Class members’ interests in individually
                                                                                                      controlling the prosecution of separate actions is de minimis
                                                                                                      and impracticable and it is desirable to concentrate litigation
in managing a class action. A class action will provide the benefits of unitary adjudication,         of these claims this forum.

economy of scale and comprehensive supervision by a single court.

VII.   FACTUAL ALLEGATIONS                                                                            Deleted: V

       33.     Facebook’s 2.8 billion monthly users and Google’s 1.8 billion Gmail account

holders—together with their identity, search and browsing history, spending habits, social

connections, and location—endow these firms with unprecedented capacity to reach and target

consumers. Defendants sell display space both on their own “owned-and-operated” properties

(for which they are the exclusive source) and on third party publishers’ websites and mobile

applications in the “open display” advertising market.

       34.     When a user visits a website or uses a mobile application, the ad space on the

page is instantly routed into one or more ad exchanges to be sold to the highest bidder in a real-

time, electronic auction. At the conclusion of the auction, the winning advertiser’s ad displays to

the user in time for the page to load and before the user has noticed anything has occurred. The

user just sees the website page and the ad targeted to them. Although some advertising space is       Deleted: This process is known as “programmatic display
                                                                                                      advertising.”
sold at fixed prices through direct deals between publishers and advertisers or media agencies,

most display advertising is sold through real time auction. More than 86% of online display           Deleted: programmatically.
                                                                                                      Formatted: Font color: Auto
advertising in 2020 were exchange traded ads. The vast majority of these auctions are conducted       Deleted: programmatically in 2020.

on the exchange on Google’s servers, for which Google charges a transaction fee.




                                                 10
               Case 1:21-cv-00360-KBJ Document 25-1 Filed 05/19/21 Page 11 of 23




       35.     Some advertisers engage Google and Facebook to place ads on Google and                 Deleted: The scale of Google’s audience and Facebook’s
                                                                                                      social network is large enough for Defendants to offer their
                                                                                                      own self-serve interfaces for programmatic trading.
Facebook owned-and-operated sites, such as YouTube (owned by Google) and Instagram                    Advertisers

(owned by Facebook). These display ads are said to be placed within the firm’s “walled garden”        Deleted: The placement of ads on Google and Facebook’s
                                                                                                      own sites
and are sometimes known as “first party” display advertising. Over half of first party display        Deleted: is


advertising is generated by Facebook (for space on its principal social network, Facebook Blue,

and Instagram), with the second highest share belonging to Google (primarily for YouTube).
                                                                                                      Deleted: programmatic

Operators of walled gardens enjoy an intrinsic advantage over other sellers of display advertising    Formatted: Font color: Auto
                                                                                                      Formatted: Font color: Auto
because media companies with authenticated users achieve significantly better end user targeting      Deleted: For most other publishers of online content,
                                                                                                      however, programmatic trading is only possible through a
and advertising economics than media companies with anonymous traffic.                                range of intermediaries between advertisers and publishers
                                                                                                      known as the “ad tech stack.”

       36.     Outside of their walled gardens, Google and Facebook leverage the information          Deleted: both
                                                                                                      Deleted: , their programmatic trading technologies, and
                                                                                                      their enormous customer base of advertisers and media
they know about end users to broker display ad space available from publishers of websites and        agencies
                                                                                                      Deleted: sell impression-targeted
mobile applications. Advertisers in this market fill display space offered by many publishers with
                                                                                                      Deleted: on behalf of other market participants. Known as
                                                                                                      “open display advertising,” advertisers
a smaller scale than defendants (for example, newspaper web sites and mobile app providers).
                                                                                                      Deleted: buy inventory from

Google and Facebook enjoy a substantial competitive advantage over other brokers of open              Deleted: newspapers
                                                                                                      Deleted: Open display advertising comprises 30-40% of
                                                                                                      total programmatic display ad expenditures. Because they
display advertising. Google can track users’ visits to at least 70% of the top one million sites on   maintain much richer and higher quality user data and
                                                                                                      exhibit much greater scale and reach than their rivals,
the internet and has tags (including as a third party) tracking user behavior on over 80% of          Deleted: intermediaries in the
                                                                                                      Deleted: market. For example,
popular websites. Facebook’s identifying tags cover between 40-50% of the most popular
                                                                                                      Deleted: Facebook has the second highest prevalence of

websites.                                                                                             Deleted: , covering
                                                                                                      Deleted: Amazon, which operates a similar walled garden,
                                                                                                      is growing their open display intermediation business, but
       37.     The following types of intermediaries participate in the sale of exchange traded ad    remains third after Google and Facebook, with less than 10%
                                                                                                      of the open display ad market.
space offered by publishers to advertisers, starting with the advertiser-facing participants:         Deleted: non-walled garden share of programmatic open
                                                                                                      display advertising has declined by roughly $1 billion/year
                   a. Media agencies, used by large advertisers to plan and deliver advertising       for the past several years. ¶
                                                                                                      The ad tech stack that connects advertisers with publishers
                                                                                                      consists of the
                       campaigns and provide technical expertise to purchase exchange traded
                                                                                                      Formatted: Font color: Auto

                       ads;                                                                           Deleted: participants
                                                                                                      Deleted: (demand side)
                                                                                                             Deleted: execute programmatic buying

                                                 11
               Case 1:21-cv-00360-KBJ Document 25-1 Filed 05/19/21 Page 12 of 23




                   b. Advertiser ad servers, used by advertisers and media agencies to store ads

                       and deliver them to publishers;

                   c. Bidding or monetization managers, used by advertisers and media                          Deleted: Demand side platforms (“DSPs”),

                       agencies to bid on and buy display space according to the buyer’s                       Deleted: advertising
                                                                                                               Deleted: (inventory) from multiple sources
                       objectives and the data available about the space and the end user;                     Deleted: inventory
                                                                                                               Deleted: final
                   d. Supply side platforms (“SSPs”) (or “exchanges”), which collect bid
                                                                                                               Deleted: ”), used by publishers to

                       requests and automate the sale of space through real-time auctions or                   Deleted: bids from DSPs,
                                                                                                               Deleted: inventory
                       direct deals with advertisers, and perform the ad exchange function;

                   e. Publisher ad servers (“PAS”), used by publishers to manage available                     Deleted: inventory


                       space and to determine which ads to serve based on the bid responses from               Deleted: bids received


                       SSPs or agreed between the publisher and advertisers.                            Formatted: Font color: Auto
                                                                                                        Deleted: on the subject of
       38.     On September 15, 2020, the Subcommittee on Antitrust, Competition Policy, and            Formatted: Font color: Auto
                                                                                                        Deleted: the ad tech stack. It runs the leading ad exchange
Consumer Rights of the Senate Judiciary Committee held a hearing entitled “Stacking the Tech:           (formerly known as AdX), while also running buy-side and
                                                                                                        sell-side intermediary platforms trading on this exchange.
                                                                                                        Google’s dominance is a result of a series of acquisitions
Has Google Harmed Competition in Online Advertising?” The Subcommittee’s Majority Staff                 completed since 2008, when Google purchased the leading
                                                                                                        ad server, DoubleClick, which provided the technology for
Report and Recommendations, released on October 6, 2020, reported that Google captures over             Google’s current PAS. Two years later, Google acquired
                                                                                                        AdMob, the largest ad server for the mobile application
                                                                                                        market. In 2010, Google acquired Invite Media, which it re-
50% of the market across all digital advertising intermediaries. It runs the leading ad exchange        launched in 2012 as DoubleClick Bid Manager and
                                                                                                        eventually converted into Google’s enterprise DSP, Display
                                                                                                        & Video 360 (“DV 360”). In 2011, Google purchased
(formerly known as AdX) while also running leading advertiser and publisher brokerage services          AdMeld, one of the largest display advertising SSPs, which
                                                                                                        it integrated into AdX, Google’s existing exchange. And in
that trade on their exchange. It is unusual, to say the least, for a single company to represent both   2014, Google bought Adometry, an analytics and attribution
                                                                                                        provider it then integrated into Google Analytics. On
                                                                                                        October 20, 2020, the Department of Justice brought suit
sellers and buyers in the same market while also running the exchange on which the auctions are         against Google for monopolization of the search and search
                                                                                                        advertising markets, followed by the suit brought by the
                                                                                                        Texas attorney general and nine other state attorneys general
conducted to determine the winners and prices to be paid, because an exchange can distort               for monopolization and attempted monopolization of the
                                                                                                        PAS, ad exchange, and DSP display advertising markets.
competition between different buyers by giving some bidders more information or faster                  Formatted: Font color: Auto
                                                                                                        Deleted: , and to set
execution speeds than others.
                                                                                                        Deleted: rules for, and conduct,
                                                                                                        Deleted: that
                                                                                                        Deleted: , losers,
                                                                                                        Deleted: in that market.

                                                 12
               Case 1:21-cv-00360-KBJ Document 25-1 Filed 05/19/21 Page 13 of 23




       39.     For its part, over half of all display advertising revenue is collected by Facebook,    Deleted: After

which is considered a ‘must have’ ad broker by many advertisers. This is because Facebook’s

enormous walled garden creates significant end user data advantages. Information about the end

user that will interact with a display ad increases the value of the display space opportunity. A

bid request associated with information about the identity and characteristics of the end user is

more valuable to an advertiser than the same bid request without that information. In an auction,

advertisers will submit bid responses containing higher bids to the former compared to the latter.

       40.     Facebook sells open display space outside its walled garden to advertisers through

its Facebook Audience Network (“FAN”) service. Facebook fills space on over half of all mobile

apps available on the Google Play Store, and more than a billion people per month see an

advertisement on a website or mobile app brokered by FAN.

       41.     By 2011, Google’s AdX had become the leading exchange for open display                  Deleted: 2008 acquisition of DoubleClick,
                                                                                                       Deleted: intermediary on the publisher side, DoubleClick
advertising with the highest trading volume. As the exchange, Google controls of the flow of           immediately began preferentially routing trading activity to
                                                                                                       AdX, Google’s ad

information about bid requests submitted by publishers so it is in a position where it can favor       Deleted: . By 2011, AdX was the leading exchange in the
                                                                                                       market…

one group of bidders over another. At the time, bidding for ad space was conducted sequentially,       Formatted: Font color: Auto

in a system called the “waterfall.” In this system, a publisher’s ad server would offer a particular   Deleted: publisher
                                                                                                       Deleted: offers
display space to a particular exchange; if that exchange produced a bid above the reserve price,       Deleted: impression

the ad was placed. If the exchange did not produce an acceptable bid, the ad server would offer

the space to the exchange next in line, proceeding down a “waterfall” until the space was sold to      Deleted: impression
                                                                                                       Deleted: impression
an advertiser. Typically, Google’s AdX was first in line. It would assess whether the bid request      Deleted: a buyer.
                                                                                                       Deleted: ,
was connected to a valuable user or was instead a low-value opportunity generated by a bot. If
                                                                                                       Deleted: impression

the former, then Google AdX would bid on the space, if the latter, it would pass the space to the      Deleted: impression like
                                                                                                       Deleted: opportunity
next exchange in line. Aware it was in second place, the second exchange would bid low, to             Deleted: opportunity




                                                 13
               Case 1:21-cv-00360-KBJ Document 25-1 Filed 05/19/21 Page 14 of 23




account for the risk that the opportunity had low or zero value. The order of exchanges in the

waterfall was determined by historical average bid levels.

       42.     The waterfall was the result of Google’s policy of refusing to let publishers on

Google’s ad server route bid requests to more than one exchange at a time. Publishers that did       Deleted: their ad spaces
                                                                                                     Deleted: drew the ire of
not route their bid requests through Google could not benefit from Google’s superior end user

information to enhance the value of their bid requests. Beginning around 2015, the desire to         Deleted: industry. By


loosen Google’s stranglehold on exchange traded advertising led some publishers to support the       Deleted: had developed


development of a technology known as “header bidding.” With header bidding, information              Deleted: method
                                                                                                     Deleted: ” in an attempt to avoid Google’s routing
about the end user is contained in a piece of JavaScript code pre-loaded by the publisher into the   restrictions and to push the advertising market to function
                                                                                                     more like other electronic trading markets. In

header section of its webpage, enhancing the value of the display space and allowing advertisers     Deleted: a publisher inserts
                                                                                                     Deleted: their webpages. When a user visits a page, the
                                                                                                     JavaScript routes information about the website’s ad space to
to value it more accurately.                                                                         multiple ad exchanges, bypassing Google’s PAS. Publishers
                                                                                                     could route inventory
       43.     Header biding allows publishers to route bid requests to several exchanges at once    Deleted: a dozen
                                                                                                     Deleted: ,
instead of routing them to Google’s exchange first. This solved the problem that arose when an
                                                                                                     Deleted: version of header bidding is known as “client-
                                                                                                     side” header bidding because the bid-request information is
ad exchange with an early place in the waterfall sequence produced a bid above the publisher’s       stored on the user’s device rather on a server. With client-
                                                                                                     side header bidding, websites use a “wrapper” that sets a
                                                                                                     universal timeout, a common time limit within which all
minimum acceptable price and won the space, even if an exchange later in the waterfall sequence      exchanges must submit a bid. In header bidding, all the SSPs
                                                                                                     (exchanges) get the chance to view the impression at the
had elicited a substantially higher bid. That situation is illustrated in the following figure:      same time and submit their respective bids before the ad
                                                                                                     server is called, which is why header bidding is also referred
                                                                                                     to as pre-bidding. Header bidding
                                                                                                     Deleted: arises
                                                                                                     Deleted: impression
                                                                                                     Deleted: , a




                                                  14
                Case 1:21-cv-00360-KBJ Document 25-1 Filed 05/19/21 Page 15 of 23




         44.     Although header bidding offered publishers certain benefits, it also introduced                   Deleted: <#>Moreover, by setting longer timeouts,
                                                                                                                   publishers found they could neutralize any speed advantages
                                                                                                                   that Google might have from the colocation of its DSPs
some problems. Header bidding can be difficult to implement because is requires the addition of                    (Google Ads and DV360) and its exchange, AdX. Publishers
                                                                                                                   also found that header bidding not only offered increased
extra code on the webpage, which can slow down the publisher’s website and detract from the                        yields but increased transparency, because publishers know
                                                                                                                   what each advertiser is willing to bid before the publisher
                                                                                                                   calls its ad server and can gauge the effect of adjustments in
site’s user experience.                                                                                            the timeout on yield. By 2016, about 70% of major
                                                                                                                   publishers had adopted header bidding.¶
         45.     Google refused to participate in header bidding. As a result, bidders on Google’s                 Formatted: Font color: Auto
                                                                                                                   Deleted: <#>, requiring both advertising operations and
exchange get a “last look” at bid requests as the winning bid responses from the other exchanges                   development resources and it
                                                                                                                   Deleted: <#>. Nonetheless, header bidding was widely
are submitted to Google. Advertisers bidding on the other exchanges would not have the                             viewed in the industry as a viable means of challenging
                                                                                                                   Google’s hold on the exchange market

opportunity to outbid the winner of Google’s auction.                                                              Deleted: , which severely limited the participants in header
                                                                                                                   bidding auctions because of the large advertiser demand it
                                                                                                                   controls. Moreover, even though the introduction of header
         46.     In March 2017, Facebook announced that the company had decided to support                         bidding created an environment where the bids submitted by
                                                                                                                   SSPs participate in
header bidding. In so doing, Facebook threatened to direct FAN’s advertiser demand to web and                      Deleted: final, first-price auction,
                                                                                                                   Deleted: refusal resulted in Google getting
mobile app publishers that did not transact through Google. According to the Wall Street                           Deleted: opportunities because
                                                                                                                   Deleted: bids
Journal, Google was aware of the competitive threat posed by Facebook’s support of header
                                                                                                                   Deleted: non-Google
                                                                                                                   Deleted: participating in header bidding were then sent
bidding. Google executive Chris LaSala reportedly wrote in an internal document outlining the
                                                                                                                   Deleted: Google’s PAS. Google’s PAS then submitted it to
                                                                                                                   AdX to see if the bid could be improved, essentially using
company’s 2017 priorities: “Need to fight off the existential threat posed by header bidding and                   the results of the header bidding auction as a floor price for
                                                                                                                   AdX bidders. This set-up is inefficient, of course, because
FAN.” 7 The Times reported a Google executive calling for “an all hands on deck approach.” 8                       advertisers
                                                                                                                   Deleted: do
         47.     Google responded by introducing its own version of header bidding in April 2018,                  Formatted: Font color: Auto
                                                                                                                   Deleted: the AdX
which Google called Open Bidding (initially called Exchange Bidding). Google had already
                                                                                                                   Deleted: Instead of adopting header bidding

developed a framework called Accelerated Mobile Pages (“AMP”) in early 2016. Both initiatives                      Deleted: two innovations, a development framework called
                                                                                                                   Accelerated Mobile Pages (“AMP”), which it launched in
                                                                                                                   early 2016, and …
were ostensibly intended to address the latency and retooling problems with header bidding. But                    Deleted: ,
                                                                                                                   Deleted: formerly known as
according to the United Kingdom’s Competition & Markets Authority (“CMA”) (the U.K.’s
                                                                                                                   Deleted: ), which was
antitrust enforcement agency), “a major reason for the introduction of Exchange Bidding appears                    Deleted: in 2016 but became available in April 2018.
                                                                                                                   Deleted: client-side
                                                                                                                   Deleted: , but
     7
       Ryan Tracy and Jeff Horwitz, “Inside the Google-Facebook Ad Deal at the Heart of a Price-Fixing Lawsuit,”
Wall Street Journal, Dec. 29, 2020.
     8
       Daisuke Wakabayashi and Tiffany Hsu, “Behind a Secret Deal Between Google and Facebook,” New York
Times, Jan. 17, 2021, available at https://nyti.ms/3imRzwt.

                                                       15
                 Case 1:21-cv-00360-KBJ Document 25-1 Filed 05/19/21 Page 16 of 23




to have been protecting Google’s revenues from the impact of header bidding … .” 9 Moreover,                        Formatted: Font color: Auto

the AMP solution restricted the use of JavaScript, precisely the code that websites (in the case of                 Formatted: Font color: Auto
                                                                                                                    Deleted: client-side
AMP, mobile apps) needed to implement header bidding. 10                                                            Deleted: innovations move control of
                                                                                                                    Deleted: bidding process onto
         48.      Both changes ensured that the final auctions would be conducted by Google on an
                                                                                                                    Deleted: are

exchange executed on Google’s servers. Although both header bidding and Open Bidding were                           Formatted: Font color: Auto
                                                                                                                    Deleted: Open Bidding requires calls to ad exchanges to be
                                                                                                                    made from Google’s ad server rather than from the user’s
designed to allow simultaneous auctions at several exchanges, Google imposed tighter timeout                        device. For this reason, Open Bidding is known as server-
                                                                                                                    side header bidding. At the same time, Google
restrictions than header bidding, refused to share its end user data (thereby requiring non-Google                  Formatted: Font color: Auto
                                                                                                                    Deleted: ad exchanges. ¶
exchanges to engage in a time-consuming process of “cookie matching” to identify the end user),
                                                                                                                    Deleted: AMP cache
and levied a 5-10% fee on ads from non-Google demand sources. Similarly, the AMP framework                          Deleted: oogle could profitably resist adopting
                                                                                                                    header bidding and promote the       framework only
                                                                                                                    because publishers cannot ignore its huge user base.
requires publishers to allow Google to host publishers’ content on its own servers to enable them                   ut, acebook controls even greater demand,
                                                                                                                    accounting for over half of all display advertising
to be served faster. Once a publisher loads content in AMP format, Google creates a cached                          revenue and considered a ‘must have’ platform by
                                                                                                                    many advertisers. t has a significant user data
                                                                                                                    advantage, which both increases the value of its
version on Google’s servers. Each time a user navigates to the publisher’s AMP content from a                       advertising inventory and creates additional barriers
                                                                                                                    for its competitors to overcome. hrough     , the
                                                                                                                     acebook udience etwork, acebook sells space
Google property (e.g., Search or Google News), instead of directing the user to the publisher’s                     outside its walled garden, including space on over
                                                                                                                    half of all mobile apps available on the oogle lay
server, Google serves the AMP content from Google’s server, a practice which prevents                               tore. ore than a billion people per month see an
                                                                                                                    advertisement in a website or mobile app through
                                                                                                                       . oreover, because consumers now use their
publishers from collecting their own data on its end users.                                                         phones more than their computers and publishers
                                                                                                                    receive approximately % of their traffic from mobile
                                                                                                                    use, acebook’s user base and mobile inventory have
                                                                                                                                                                          ...
.        ’




                                                                                                                    become even more important. ¶
         49.      Within months of Facebook’s announcement, Google and Facebook conspired to
                                                                                                                    Deleted:
rig Google’s auctions in favor of Facebook and to allocate demand in the open display                               Deleted: began to negotiate a truce to their competitive
                                                                                                                    rivalry
                                                                                                                    Deleted: . The Defendants’ negotiations resulted in a
advertising market among them, in return for which Facebook withdrew its support for header
                                                                                                                    Deleted: and
bidding. The defendants’ conspiracy included a written “Network Bidding Agreement” (the so-                         Deleted: reached in
                                                                                                                    Deleted: to allocate customers, allocate market segments,
called Jedi Blue agreement), effective September 2018.                                                              and rig the ad auction process in favor of Facebook’s     ...
                                                                                                                    Formatted: Font: 10 pt
                                                                                                                    Formatted: Font: 10 pt
     9
        Online Platforms and Digital Advertising, Market Study Final Report (July 2020), Appendix M, ¶ 36,
                                                                                                                    Formatted: Font: 10 pt
available at:
https://www.gov.uk/cma-cases/online-platforms-and-digital-advertising-market-study.                                 Formatted: Font: 10 pt
      10
         Google recently loosened its restrictions on the use of JavaScript in its AMP solution, but it remains
                                                                                                                    Deleted: client-side
incompatible with header bidding in its original form because it limits the number of vendors that publishers can
route to five, allows only a single cookie-sync, and imposes strict trading timeouts.                               Formatted: Font: 10 pt

                                                         16
               Case 1:21-cv-00360-KBJ Document 25-1 Filed 05/19/21 Page 17 of 23




       50.     Under the agreement, Facebook agreed to send its bid responses for open display         Deleted: bids through Google’s ad server, an agreement
                                                                                                       that was codenamed “Jedi Blue” within Google. Facebook
                                                                                                       also agreed to bid on 90% of auctions when the end user’s
space through Google’s exchange, thereby ensuring that Google would continue to control the            identity was known and promised

information about most publishers’ bid requests and end users. In exchange, Facebook received

enhanced and proprietary data known only to Google which Google did not supply to other

bidders in its auctions. Google promised, inter alia, to identify the end user connected to at least

80% of the bid requests from mobile apps and at least 60% of the bid requests from websites (on

web browsers that allow cookies). In exchange, Facebook agreed to bid on 90% of the bid

requests in which the end user was identified, to bid high enough to win a specified percentage of

those auctions, and to commit to a minimum annual spend of up to $500 million in the fourth

year of the agreement. It has been reported that Facebook agreed to use its best efforts to achieve    Deleted: In exchange, Google would grant Facebook
                                                                                                       significant concessions not granted to other bidders,
                                                                                                       including:
a win rate of 10%.

       51.     Formally, the subject matter of the agreement is known as the “Network Bidding                 Deleted: <#>Facebook would have a guaranteed
                                                                                                              “win rate” over all the auctions in which it
                                                                                                              participated;¶
Program” or “Program.” The Program tightly integrated Facebook’s display space brokerage                      Facebook was allowed a 300 millisecond timeout in
                                                                                                              which to place their bids, while other bidders had
business with Google’s and granted access to Facebook to Google proprietary data and                          only 160 milliseconds;¶
                                                                                                              Facebook would have a direct billing relationship
                                                                                                              with publishers, rather than settle billing through
information in a manner that is unavailable to other open display brokers, networks, exchanges,               Google;¶
                                                                                                              Facebook would receive superior information about
                                                                                                              end users, including the identity of 80% of mobile
or bidding agents. Information about the Program was tightly controlled and coordinated                       users and 60% of web users; and¶
                                                                                                              Google agreed not to use data about Facebook’s bids
between defendants and the agreement contains strict confidentiality provisions.                              for its own strategic purposes.¶
                                                                                                              In addition,

       52.     Defendants’ Network Bidding Program is the functional equivalent of a merger                   Deleted: <#>agreed to
                                                                                                              Deleted: <#> and
between the two most significant players in the digital advertising market. To plaintiffs’

knowledge, defendants did not seek to have the Program reviewed by any federal or state

antitrust authority. However, the defendants’ agreement sets forth mutual commitments to

“cooperate and assist” one another in the event of any antitrust investigation related to the          Formatted: Font color: Auto
                                                                                                       Deleted: of their agreement




                                                 17
                Case 1:21-cv-00360-KBJ Document 25-1 Filed 05/19/21 Page 18 of 23




Program. According to the Times, the word “antitrust” is mentioned no less than 20 times in the

agreement. 13

         53.    Because publicity about and disclosure of the Program was tightly controlled, the   Deleted: <#>But for the Defendants’ unlawful agreement, it
                                                                                                    would not have been profitable for Google to require
                                                                                                    publishers to adopt its Open Bidding solution and charge
digital advertising community in general, and bidders in Google’s final ad auctions for display     bids won on non-Google exchanges a 5-10% surcharge.¶
                                                                                                    By granting Facebook’s bids preferential treatment
space offered by publishers participating in the Program in particular, had no knowledge of the

superior information secretly provided by Google to Facebook. Possessed of undisclosed

information relevant to the advertising opportunity, Facebook enjoyed a competitive advantage

over other bidders for open display space. Facebook’s superior information, specific win rate,

and spend commitments inflated the winning bids in Google’s auctions above what they would

have been had Facebook not had access to such information or had made such commitments.

         54.    Other intermediaries, including other ad exchanges and ad networks with market

shares significantly smaller than Facebook or Google (e.g., Amazon, AppNexus, and Criteo) also

represent advertisers for whom they broker space and submit bid responses to Google’s

exchange. By providing Facebook with information about the advertising opportunity not

available to other bidders and without other bidders’ knowledge, the other bidders were placed at

a disadvantage because they were forced to bid on opportunities about which they possessed less

information than Facebook. The express intent and direct consequence of defendants’ agreement

was to rig Google’s final ad auction to their own mutual benefit.

         55.    Moreover, by sharing competitively significant information with its principal

rival, Google refrained from competing against Facebook for open display advertising                Deleted: rendered Facebook’s advertisers uncontestable


customers, effectively allocating Facebook’s open display advertising brokerage business to         Deleted: advertisers between the two Defendants


Facebook rather than competing for it.



    13
         Id.
                                                18
               Case 1:21-cv-00360-KBJ Document 25-1 Filed 05/19/21 Page 19 of 23




       56.     Similarly, on October 8, 2018, Google announced its intention to terminate the

consumer version of Google+, a personal social network it launched in 2011 to compete with

Facebook Blue. Google’s withdrawal from social networking, Facebook’s core business, was

achieved by April 2019 and coincided precisely with defendants’ conspiracy to rig open display

auctions to favor Facebook and to allocate advertiser customers between them.                        Deleted: By choosing to accept preferences from Google
                                                                                                     rather than challenging Google’s Open Bidding program,
                                                                                                     Defendants allocated to one another different market
       57.     The foregoing acts and defendants’ conspiracy and agreement constitute a per se       segments within the ad tech stack. By rigging auctions so
                                                                                                     that Facebook would achieve a guaranteed win rate and
violation of Section 1 of the Sherman Act, 15 U.S.C. § 1.                                            providing Facebook with superior information and longer
                                                                                                     timeouts, Defendants rigged a competitive auction to their
                                                                                                     own benefit. Each of these

IX.    ANTITRUST INJURY                                                                              Deleted: constitutes
                                                                                                     Formatted: Font color: Auto
       58.     As a direct and proximate result of defendants’ unlawful agreement and                Deleted: VII
                                                                                                     Deleted: Defendants’
conspiracy, plaintiffs and the members of the class have suffered antitrust injury. Since at least
                                                                                                     Deleted: Plaintiff

September 2018 and for each occasion on which plaintiffs and the class members that were not         Deleted: Plaintiff


customers of Facebook won bids in response to bid requests to purchase open display advertising      Deleted: and purchased


space from publishers in the Program, the winning bid was systematically inflated above the bid      Deleted: Google Ads or another non-Facebook DSP


that would have won the auction in the absence of defendants’ unlawful agreement and                 Formatted: Font color: Auto
                                                                                                     Deleted: Defendants’
Facebook’s superior information.

       59.     The injury to plaintiffs and the class members arising from defendants’ unlawful      Deleted: Plaintiff
                                                                                                     Deleted: Defendants’
agreement consists of economic harm to plaintiffs and the class members’ business or property        Deleted: Plaintiff
                                                                                                     Deleted: member’s
and flows directly from the anticompetitive nature of defendants’ violation and is injury of the
                                                                                                     Deleted: Defendants’

kind the antitrust laws were intended to prevent.                                                    Formatted: Font color: Auto


X.     CLAIMS FOR RELIEF                                                                             Deleted: VIII. CLAIM


                                            COUNT I
                   Violation of Section 1 of the Sherman Act, 15 U.S.C. § 1
                         (Against all defendants on behalf of the class)                             Deleted: All Defendants
                                                                                                     Deleted: Class

                                                 19
                Case 1:21-cv-00360-KBJ Document 25-1 Filed 05/19/21 Page 20 of 23




          60.    Defendants entered into and carried out an unlawful bid-rigging and customer           Deleted: customer and market allocation and


allocation conspiracy and agreement in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1.

          61.    On or around September 2018, Google and Facebook conspired and agreed to               Deleted: <#>In 2017, Facebook announced its support for
                                                                                                        the auction process known as “header bidding,” signaling to
                                                                                                        Google that Facebook’s FAN intended to compete head-to-
eliminate fair competition for open display advertising space sold through Google’s exchange            head with Google Display Network in the open display
                                                                                                        advertising market. Facebook’s endorsement of header
auctions by favoring Facebook with information not provided to other bidders and to nullify             bidding would constitute a significant competitive threat to
                                                                                                        Google’s market position.¶
                                                                                                        Following Facebook’s announcement, Defendants
competition between defendants for advertisers in the open display advertising brokerage market.        commenced negotiations into an agreement not to compete.
                                                                                                        In…
          62.    Defendants entered into the conspiracy with the purpose and intent of preventing       Deleted: <#>reached an agreement—which Google
                                                                                                        codenamed “Jedi Blue,”—the effect of which was
the fair and impartial auction of open display space offered by publishers participating in the         Deleted: <#>and
                                                                                                        Deleted: <#>FAN and GDN over
Program. Defendants, through their conspiracy and agreement, did, in fact, restrain competition         Deleted: <#>and publishers and to rig bids on Google’s
                                                                                                        auctions in Facebook’s favor
in the auctions conducted by Google for open display advertising space and thereby caused               Deleted: agreement
                                                                                                        Formatted: Font color: Auto
plaintiffs and the members of the class injury-in-fact and antitrust injury.
                                                                                                        Deleted: restraining competition in the open display
                                                                                                        advertising market. The agreement
XI.       PRAYER FOR RELIEF
                                                                                                        Formatted: Font color: Auto

          WHEREFORE, plaintiffs, individually and on behalf of the class, request the following         Formatted: Font color: Auto
                                                                                                        Deleted: market
relief:                                                                                                 Formatted: Font color: Auto
                                                                                                        Deleted: Plaintiff
          a.     A determination that that this action is a proper class action under Federal Rule of
                                                                                                        Deleted: IX

                 Procedure Rule 23, certifying plaintiffs as class representatives, and appointing      Deleted: Plaintiff
                                                                                                        Deleted: requests
                 the undersigned counsel as class counsel;                                              Formatted: Font color: Auto
                                                                                                            Deleted: Plaintiff
          b.     An award to plaintiffs and each member of the class treble the amount of damages           Deleted: representative
                                                                                                            Deleted: Plaintiff
                 actually sustained by reason of the antitrust violations alleged herein;
                                                                                                        Formatted: Font color: Auto
          c.     Other equitable relief that corrects the anticompetitive market effects caused by      Formatted: Font color: Auto
                                                                                                        Formatted: Font color: Auto
                 defendants’ unlawful conduct; and,
                                                                                                            Deleted: Defendants’

          d.     An award of reasonable costs and expenses incurred in prosecuting this action,         Formatted: Font color: Auto

                 including attorneys’ fees and expert fees;



                                                  20
               Case 1:21-cv-00360-KBJ Document 25-1 Filed 05/19/21 Page 21 of 23




        e.      Such other relief as the Court may deem just and proper.

XII.    DEMAND FOR JURY TRIAL                                                                       Deleted: X

        63.     Pursuant to Fed. R. Civ. P. 38(b), plaintiffs demand a trial by jury of all           Deleted: Plaintiff demands
                                                                                                      Deleted:
issues properly triable to a jury in this case.



 Date: May 19, 2021                                                                                 Deleted: February 9
                                                                                                    Formatted: List Paragraph, No widow/orphan control,
                                                       /s/ Jonathan Rubin                           Don't keep with next
                                                       Jonathan L. Rubin (D.C. Bar No. 353391)      Deleted: By: _____/
                                                       MOGINRUBIN LLP
                                                                                                    Formatted: Font: Not Italic
                                                       1615 M Street, NW, Third Floor
                                                       Washington, D.C. 20036                       Deleted: L.
                                                       (202) 630-0616                               Formatted: Font: Not Italic
                                                       jrubin@moginrubin.com                        Deleted: _______
                                                                                                    Formatted: List Paragraph, No widow/orphan control,
                                                       Daniel J. Mogin (D.C. Bar ID CA00091)        Don't keep with next
                                                       Jennifer M. Oliver (D.C. Bar ID CA00097)
                                                                                                    Formatted: Font: Bold
                                                       Timothy Z. LaComb (Pro Hac Vice)
                                                       MOGINRUBIN LLP                               Formatted: Font: Bold
                                                       600 West Broadway, Suite 3300                Deleted: ¶
                                                       San Diego, CA 92101                          Deleted: Tel:
                                                       (619) 687-6611                               Deleted: Fax: (877) 247-8586¶
                                                       dmogin@moginrubin.com
                                                                                                    Deleted: ¶
                                                       joliver@moginrubin.com                       Daniel J. Mogin (pro hac vice forthcoming)¶
                                                       tlacomb@moginrubin.com                       Jennifer M. Oliver (pro hac vice forthcoming)¶
                                                                                                    Timothy Z. LaComb (pro hac vice forthcoming)¶
                                                                                                    MOGINRUBIN LLP¶
                                                       Counsel for Plaintiffs Cliffy Care, Kinin,   600 West Broadway, Suite 3300¶
                                                       Rodrock, and Raintree                        San Diego, CA 92101¶
                                                                                                    Tel: (619) 687-6611¶
                                                                                                    Fax: (619) 687-6610¶
                                                                                                    dmogin@moginrubin.com¶
                                                                                                    joliver@moginrubin.com¶
                                                                                                    tlacomb@moginrubin.com¶
                                                                                                    ¶
                                                                                                    Richard F. Lombardo (pro hac vice forthcoming)¶
                                                                                                    Peter F. Rottgers (pro hac vice forthcoming)¶
                                                                                                    SHAFFER LOMBARDO SHURIN¶
                                                                                                    2001 Wyandotte Street¶
                                                                                                    Kansas City, MO 64108¶
                                                                                                    Tel: (816) 931-0500¶
                                                                                                    Fax: (816) 931-5775¶
                                                                                                    rlombardo@sls-law.com¶
                                                                                                    prottgers@sls-law.com¶
                                                                                                    ¶
                                                                                                    Counsel for Plaintiff


                                                  21
Case 1:21-cv-00360-KBJ Document 25-1 Filed 05/19/21 Page 22 of 23




                        Richard F. Lombardo (Pro Hac Vice)
                        Peter F. Rottgers (Pro Hac Vice)
                        SHAFFER LOMBARDO SHURIN
                        2001 Wyandotte Street
                        Kansas City, MO 64108
                        (816) 931-0500
                        rlombardo@sls-law.com
                        prottgers@sls-law.com

                        Counsel for Plaintiffs Cliffy Care, Rodrock,
                        and Raintree

                        Jason S. Hartley (Pro Hac Vice pending)
                        Jason M. Lindner (Pro Hac Vice pending)
                        HARTLEY LLP
                        101 W. Broadway, Ste 820
                        San Diego, CA 92101
                        (619) 400-5822
                        hartley@hartleyllp.com
                        lindner@hartleyllp.com

                        Counsel for Plaintiff Kinin




                   22
            Case 1:21-cv-00360-KBJ Document 25-1 Filed 05/19/21 Page 23 of 23




                               Electronic Mail Service List

      The following counsel were served on May 19, 2021 at the indicated email addresses via

the Court’s ECM/CF system:

       Thomas O. Barnett                           Justina Sessions (Pro Hac Vice)
       Timothy C. Hester                           Benjamin Labow
       COVINGTON & BURLING LLP                     WILSON SONSINI GOODRICH &
       850 10th Street, NW                         ROSATI
       Washington, D.C. 20001                      One Market Plaza
       (202) 662-5407                              Spear Tower, Suite 3300
       tbarnett@cov.com                            San Francisco, CA 94105
       thester@cov.com                             (415) 947-2197
                                                   jsessions@wsgr.com
       Counsel for Defendant Facebook, Inc.        blabow@wsgr.com

                                                   Michael S. Sommer (Pro Hac Vice)
                                                   Jonathan M. Jacobson (Pro Hac Vice)
                                                   WILSON SONSINI GOODRICH &
                                                   ROSATI
                                                   1301 Avenue of the Americas,
                                                   40th Floor
                                                   New York, New York 10019
                                                   (212) 497-7728
                                                   msommer@wsgr.com
                                                   jjacobson@wsgr.com

                                                   Counsel for Defendants Alphabet, Inc.
                                                   and Google, LLC

       With a copy via email to:

       Kevin J. Orsini
       CRAVATH, SWAINE & MOORE LLP
       Worldwide Plaza
       825 Eighth Avenue
       New York, NY 10019-7475
       (212) 474-1596
       Korsini@cravath.com

       Counsel for Defendant Facebook, Inc.




                                              23
